                                            Case 4:15-cv-04417-JST Document 82 Filed 08/13/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       ZEROCLICK, LLC,                                  Case No. 15-cv-04417-JST
                                                         Plaintiff,
                                   9
                                                                                            AMENDED SCHEDULING ORDER
                                                  v.
                                  10

                                  11       APPLE INC.,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The Court hereby sets the following case deadlines pursuant to Federal Rule of Civil

                                  15   Procedure 16 and Civil Local Rule 16-10:

                                  16
                                                                           Event                                     Deadline
                                  17
                                             Deadline to add parties or amend the pleadings1                    September 20, 2019
                                  18
                                             Fact discovery cut-off                                             November 1, 2019
                                  19

                                  20         Motion to compel deadline                                          November 8, 2019

                                  21         Expert disclosures                                                 December 6, 2019

                                  22         Expert rebuttal                                                    January 17, 2020
                                  23
                                             Expert discovery cut-off                                           February 7, 2020
                                  24
                                             Deadline to file dispositive motions or motions to strike expert
                                                                                                                February 21, 2020
                                  25         testimony (including Daubert motions)

                                  26
                                  27
                                       1
                                  28    After this deadline, a party may still seek amendment, but must demonstrate good cause. Fed. R.
                                       Civ. P. 16(b)(4).
                                             Case 4:15-cv-04417-JST Document 82 Filed 08/13/19 Page 2 of 3




                                   1                                        Event                                       Deadline

                                   2         Pretrial disclosures (including witness lists, deposition
                                             designations and discovery response designations, and exhibit       April 10, 2020
                                   3         lists) served
                                   4
                                             Objections to pretrial disclosures served                           May 8, 2020
                                   5
                                             Motions in limine due                                               May 15, 2020
                                   6
                                             Joint pretrial order, joint proposed jury instructions, joint
                                   7                                                                             June 12, 2020
                                             proposed verdict form, and responses to motions in limine due
                                   8
                                                                                                                 June 26, 2020 at 1:30
                                             Pretrial conference
                                   9                                                                             p.m.

                                  10                                                                             July 20, 2020 at 8:00
                                             Trial
                                                                                                                 a.m.
                                  11
                                             Estimate of trial length (in days)                                  10
                                  12
Northern District of California
 United States District Court




                                  13           This case will be tried to a jury.

                                  14           Counsel may not modify these dates without leave of court. The parties shall comply with

                                  15   the Court’s standing orders, which are available at cand.uscourts.gov/jstorders.

                                  16           The parties must take all necessary steps to conduct discovery, compel discovery, hire

                                  17   counsel, retain experts, and manage their calendars so that they can complete discovery in a timely

                                  18   manner and appear at trial on the noticed and scheduled dates. All counsel must arrange their

                                  19   calendars to accommodate these dates, or arrange to substitute or associate in counsel who can.

                                  20           Trial dates set by this Court should be regarded as firm. Requests for continuance are

                                  21   disfavored. The Court will not consider any event subsequently scheduled by a party, party-

                                  22   controlled witness, expert or attorney that conflicts with the above trial date as good cause to grant

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///

                                                                                         2
                                           Case 4:15-cv-04417-JST Document 82 Filed 08/13/19 Page 3 of 3




                                   1   a continuance. The Court will not consider the pendency of settlement discussions as good cause

                                   2   to grant a continuance.

                                   3          IT IS SO ORDERED.

                                   4   Dated: August 13, 2019

                                   5

                                   6                                                 _______________________________________
                                                                                                    JON S. TIGAR
                                   7                                                          United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
